Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:  Claims 1-9, 12, and 13 are allowed.

The present invention is drawn to a catalyst system comprising:  (i) at least one metallocene complex of formula (I), shown below, and (ii) a boron containing cocatalyst, wherein the catalyst system shows a reactivity ratio CAO/C2 of at least 0.1, wherein AO is C4-10 alpha olefin comonomer, in a high temperature solution process for producing ethylene copolymers.

                                       
    PNG
    media_image1.png
    122
    244
    media_image1.png
    Greyscale


Subject of claims is patentably distinct over the closest reference, Jayaratne et al. (US 7,226,886), cited previously.  Reference discloses a catalyst comprising a bridged metallocene containing a terminal alkenyl group and an activator-support.  Reference does not teach claimed catalyst system exhibiting the reactivity ratio CAO/C2 of at least 0.1, and since cocatalyst system is chemically distinct over claimed catalyst system, one of ordinary skill in the art would not have expected prior art catalyst to exhibit claimed property.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rip A. Lee whose telephone number is (571)272-1104.  The examiner can be reached on Monday through Friday from 9:00 AM - 5:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell, can be reached at (571)272-5772.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RIP A LEE/Primary Examiner, Art Unit 1762                                                                                                                                                                                                        August 16, 2021